Citation Nr: 0842742	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 3, 1956, to 
January 27, 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  This issue was the subject of a March 2005 
Board decision; however, a February 2006 United States Court 
of Appeals for Veterans Claims (Court) decision, based on a 
February 2006 Joint Motion for Remand (JMR), vacated and 
remanded that March 2005 Board decision.  The Board remanded 
the issues for further development in an August 2006 
decision.  That development was completed, and the issue is 
back before the Board.  


FINDINGS OF FACT

1.  Left ear hearing loss has been medically attributed to 
service. 

2.  Right ear hearing loss was not incurred in service and is 
not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2002 and September 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the September 
2006 notice letter postdated the initial adjudication, the 
claim was subsequently readjudicated and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a personal hearing, and providing a VA 
examination.  Consequently, the Board finds that the claim is 
ready for adjudication.   

Service Connection for Hearing Loss

Background

The veteran served on active duty in the Navy from January 3, 
1956, to January 27, 1956, when he was discharged for failure 
to meet physical qualifying standards.  The veteran's January 
3, 1956, entrance physical examination did not list any 
abnormalities involving the ears.  The veteran's hearing was 
tested by whispered voice and listed as 15/15.  The veteran 
reported no health problems, to include ear problems, on his 
Report of Medical History. 

Additional service medical records (SMRs) show that the 
veteran was evaluated at his recruit training center on 
January 5, 1956.  The entry noted that the veteran had ear 
trouble.  He was given a profile for the head with a 
designation of "4."  (Such a designation means that the 
individual has a medical condition or physical defect that 
would render him unfit for military service.)  There is an 
undated request for an ear, eye, nose, and throat (EENT) 
consultation in the SMRs, presumably dated January 5, 1956.  
The request notes that the veteran had a purulent discharge 
in the left ear.  Otitis media was the provisional diagnosis.  
The consultation note shows that the veteran had chronic 
suppurative otitis media of the left ear.  The examiner 
stated that the veteran did not qualify for military service.  
An x-ray done at that time was interpreted to show chronic 
mastoiditis on the left.

A Board of Medical Survey was done in the veteran's case with 
a report dated January 23, 1956.  The report shows that the 
veteran's condition was not due to misconduct, not incurred 
in the line of duty, and existed prior to service.  The 
report noted that the veteran was found to have a chronic ear 
infection based on the examination done at the training 
center.  The report said that the veteran gave a history of 
ear infection for about two years.  It caused symptoms of 
constant drainage and pain.  Examination of the left ear was 
said to show an antero-inferior perforation in the left 
tympanic membrane that exuded a yellowish material.  The x- 
ray report of chronic mastoiditis was noted.  There was no 
mention of trauma in service, or of hearing loss.  The 
veteran was found to be unqualified for further military 
service and recommended for discharge.

The veteran submitted a claim to establish service connection 
for a left ear injury in April 1979.  He said that he was 
struck in the left ear by another sailor while in boot camp.  
The veteran submitted a statement from his wife in October 
1979.  She had married him in 1967 and said that the veteran 
told her that he hurt his ear in service.  She did not say 
how.  She noted that the veteran had ear surgery performed by 
a Dr. Chung in April 1968.

The RO denied the veteran's claim for service connection for 
the left ear injury, otitis media, and chronic mastoiditis of 
the left ear in October 1979.  The RO determined that there 
was no evidence of trauma to the left ear in service.  The RO 
further determined that the veteran's otitis media and 
chronic mastoiditis preexisted service, as stated in the 
Board of Medical Survey report.  The veteran was notified of 
the rating action in November 1979.  The veteran did not 
perfect an appeal of the denial and the decision became 
final.  See 38 U.S.C.A. §38 C.F.R. §§ 20.302, 20.1103 (2004).

The veteran submitted his current claim for service 
connection for hearing loss in September 2002.  He did not 
list any sources of medical treatment for his hearing loss on 
his claim form.

The RO wrote to the veteran in October 2002 and informed him 
of what evidence he needed to submit to substantiate his 
claim.  He was also asked to identify sources of medical 
evidence that could be obtained on his behalf.

The veteran submitted a statement wherein he said that a Dr. 
Chung had performed surgery on his left ear in 1968 or 1969.  
He said the surgery was done at Lima Memorial Hospital.

The RO denied the veteran's claim in December 2002.  The RO 
noted the previously discussed evidence from the veteran's 
SMRs.  The RO also noted that there was no evidence of 
hearing loss in service.

The veteran submitted his notice of disagreement (NOD) in 
January 2003.  He gave a description of an incident in 
service that he said caused him to suffer a hearing loss.  
The veteran said that another sailor poured urine in his (the 
veteran's ear) and then smacked the veteran's ear such that 
it ruptured his eardrum.  He said that this allowed the 
liquid to infect his ear and lead to his chronic infection.

Associated with the claims file are VA medical records for 
the period from September 2002 to December 2002.  The veteran 
was seen in September 2002 to have his ears examined for wax.  
He gave a history of a ruptured eardrum in service.  The 
examiner noted that the left eardrum had scarring.  An entry 
dated in October 2002 recounted a history provided by the 
veteran of the event in service where urine was poured into 
his left ear and then his ear was struck.  The veteran 
claimed that he developed an ear infection from this and was 
discharged from service because of the infection.  The 
veteran also reported surgery in 1968 because the infection 
had entered his brain.  There is an audiogram in the VA 
records in chart form, done just prior to the October 2002 
outpatient entry.  The outpatient examiner referred to the 
audiogram and said that it showed that the veteran had speech 
discrimination scores of 92 percent in the right ear and 96 
percent in the left ear.

The examiner also said that the veteran had essentially 
normal hearing at 250, 500, 6000 and 8000 Hertz.  There was a 
moderate sloping to severe sensorineural hearing loss at 1000 
Hertz in the right ear.  The examiner said that configuration 
of the hearing loss "may be" related to noise exposure.  The 
examiner said that the audiogram revealed mixed hearing loss 
with conductive components at 250, 500, and 1000 Hertz in the 
left ear.  No opinion as to the etiology of the veteran's 
hearing loss was provided.  The Board notes that the 
audiogram was done as part of a clinical evaluation and not 
for disability rating purposes.

The veteran submitted a copy of an outpatient entry dated in 
February 2003 and signed by the same VA audiologist who 
prepared the October 2002 entry.  The audiologist provided an 
opinion that it was at least as likely as not that the 
veteran's hearing loss was due to military noise/incident 
that occurred in the military.  The audiologist did not 
provide any basis for her opinion and did not cite to any of 
the veteran's SMRs as evidence of exposure to military noise 
or any incident in service.

Treatment records from K. Kamp, M.D., were received in March 
2003.  The records covered a period from September 1997 to 
January 2003.  The records report the veteran's history of 
decreased hearing in the left ear; there is no mention of any 
hearing impairment in the right ear.  

The veteran submitted another statement in December 2002.  He 
repeated his assertion of the incident in service and how it 
caused his ear infection.

The veteran testified at a hearing at the RO in April 2003.  
The February 2003 opinion of the audiologist was noted by the 
veteran's representative.  The veteran provided a description 
of the incident that he said occurred in service where a 
liquid was poured into his left ear and then his ear was hit.  
He said he saw a doctor a day or so later because of the 
pain.  The veteran testified about the discharge from his ear 
and how he had surgery in 1968.  He said that he had 
difficulty hearing because of his infection.  He had not 
received any treatment from VA until his initial visit in 
September 2002.  The veteran denied having any history of ear 
infections prior to service.  The veteran was informed that 
another effort would be made to obtain his treatment records 
from Lima Memorial Hospital.

The RO contacted the National Personnel Records Center (NPRC) 
to request any medical records for the veteran from the Great 
Lakes Naval Hospital.  A negative response was received in 
April 2003.

The RO attempted to obtain treatment records from a Dr. J. 
Ziedonis in March 2003.  A response was received in April 
2003 that informed the RO that the wrong address was used to 
request the records.  The correct address was provided.  The 
RO wrote to Dr. Ziedonis in August and September 2003 
requesting treatment records.  No response was received.

Treatment records from Lima Memorial Hospital were associated 
with the claims file.  The records show that the veteran was 
treated by a Dr. Chung beginning in January 1968.  Records 
from January 1968 report that the right eardrum was normal 
but that there was a large aural polyp occluding the entire 
ear canal in the left ear.  There was no mastoid tenderness 
and hearing loss of conductive type.  The clinical diagnosis 
was aural polyp, chronic otitis media and mastoiditis of the 
left ear.  The veteran had surgery to remove the polyp.  The 
veteran was treated again in April 1968.  The record reports 
the veteran's history of recurrent left ear discharge and 
hearing loss for the previous ten years.  Physical 
examination indicated normal hearing in the right ear.  The 
left ear had anterior superior perforation with foul odor 
discharge and cholesteatoma formation and mild conductive 
hearing loss.  Another entry noted that an audiogram showed 
normal right ear hearing and marked conductive hearing loss 
in the left ear.  

A VA examination was conducted in January 2007.  The veteran 
denied loud noise exposure during service.  The veteran did 
report a history of in-service physical trauma to the left 
ear, which resulted in a perforated eardrum and an in-service 
onset of left ear hearing loss, however.  An audiogram 
indicated that the veteran had an average pure tone threshold 
of 71 decibels in the right ear and an average of 96 decibels 
in the left ear.  Speech discrimination testing revealed a 
speech recognition score of 72 percent in the right ear and 
66 percent in the left ear.  After examination and review of 
the evidence, the examiner opined that it was less likely as 
not that the veteran's right ear hearing loss was a result of 
acoustic trauma from service.  It was "as least as likely as 
not," however, that the "veteran's initial hearing loss" 
in the left ear was the "result of the physical trauma which 
the veteran states occurred during" his service.  

Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the veteran has been diagnosed 
with bilateral sensorineural hearing loss, as defined by 38 
C.F.R. § 3.385.  Consequently, the remaining issue is whether 
the hearing loss was incurred in service or is otherwise 
related to service, to include any incident therein.  

After review of the evidence, the Board finds that service 
connection is warranted for left ear hearing loss.  The Board 
notes that the service medical records do not report any 
findings corroborative of the veteran's history of in-service 
trauma to the left ear.  The veteran is competent to report 
that an in-service trauma occurred, however, and the Board 
finds the veteran's account credible.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
The veteran is also competent to report that he had some 
decrease in hearing in service, and while he is not competent 
to report that hearing loss onset in service or that his 
current hearing loss is related to the in-service trauma, the 
record includes competent opinions from medical practitioners 
who believe that the left ear hearing loss is related to the 
in-service trauma.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board notes that the probative value of 
these opinions is diminished since the authors provide no 
rationale.  Nevertheless, based on these opinions and 
affording the benefit of the doubt to the veteran, the Board 
finds that service connection is warranted for left ear 
hearing loss.  

The Board finds that service connection is not warranted for 
right ear hearing loss, however.  Service and post-service 
medical records indicate that right ear hearing loss did not 
onset until 2002, approximately 48 years after separation 
from service.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000) (lapse of time is a factor for consideration).  
The Board notes that a VA audiologist has reported that it 
was at least as likely as not that the veteran's hearing loss 
was due to "military noise/incident that occurred in the 
military".  The Board finds that this opinion lacks any 
probative value, however, as it is not based on a review of 
the record or even the veteran's own history: the veteran has 
not reported any trauma, to include acoustic trauma, to the 
right ear during service.  In contrast, a VA examiner has 
opined that, based on a review of the record, the veteran's 
right ear hearing loss is not related to service.  In this 
case, based on the length of time between separation and the 
initial onset of right ear hearing loss, the positive nexus 
opinion's lack of probative value, and the probative negative 
nexus opinion, the Board finds that service connection is not 
warranted for right ear hearing loss.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


